Name: Commission Implementing Decision (EU) 2015/690 of 24 April 2015 authorising the placing on the market of products containing, consisting of, or produced from genetically modified cotton GHB614xLLCotton25 (BCS-GHÃ Ã 2-5xACS-GHÃ Ã 1-3) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (notified under document C(2015) 2762) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  health;  marketing;  plant product;  foodstuff;  technology and technical regulations
 Date Published: 2015-04-30

 30.4.2015 EN Official Journal of the European Union L 112/35 COMMISSION IMPLEMENTING DECISION (EU) 2015/690 of 24 April 2015 authorising the placing on the market of products containing, consisting of, or produced from genetically modified cotton GHB614xLLCotton25 (BCS-GHÃÃ2-5xACS-GHÃÃ1-3) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (notified under document C(2015) 2762) (Only the German text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular Article 7(3) and Article 19(3) thereof, Whereas: (1) On 1 February 2010, Bayer CropScience AG submitted to the competent authority of The Netherlands an application, in accordance with Articles 5 and 17 of Regulation (EC) No 1829/2003, for the placing on the market of foods, food ingredients, and feed containing, consisting of, or produced from GHB614xLLCotton25 cotton (the application). (2) The application also covers the placing on the market of GHB614xLLCotton25 cotton in products consisting of it or containing it for any other uses than food and feed as any other cotton, with the exception of cultivation. (3) In accordance with Article 5(5) and Article 17(5) of Regulation (EC) No 1829/2003, the application includes the data and information required by Annexes III and IV to Directive 2001/18/EC of the European Parliament and of the Council (2) and information and conclusions about the risk assessment carried out in accordance with the principles set out in Annex II to Directive 2001/18/EC. It also includes a monitoring plan for environmental effects conforming with Annex VII to Directive 2001/18/EC. (4) On 16 May 2014, the European Food Safety Authority (EFSA) gave a favourable opinion (3) in accordance with Articles 6 and 18 of Regulation (EC) No 1829/2003. It concluded that GHB614xLLCotton25 cotton, as described in the application, is as safe as its conventional counterpart and commercial cotton varieties and that it is unlikely to have any adverse effects on human and animal health or the environment, in the context of its intended uses. (5) In its opinion, EFSA considered all the specific questions and concerns raised by the Member States in the context of the consultation of the national competent authorities as provided for by Article 6(4) and Article 18(4) of Regulation (EC) No 1829/2003. (6) In its opinion, EFSA also concluded that the environmental monitoring plan, consisting of a general surveillance plan, submitted by the applicant is in line with the intended uses of the products. (7) Taking into account those considerations, authorisation should be granted to the products. (8) A unique identifier should be assigned to each genetically modified organism (GMO) as provided for in Commission Regulation (EC) No 65/2004 (4). (9) On the basis of the EFSA opinion, no specific labelling requirements other than those provided for in Article 13(1) and Article 25(2) of Regulation (EC) No 1829/2003 appear to be necessary for foods, food ingredients and feed containing, consisting of, or produced from GHB614xLLCotton25 cotton. However, in order to ensure the use of the products containing or consisting of GHB614xLLCotton25 cotton within the limits of the authorisation provided for by this Decision, the labelling of these products, with the exception of food products, should be complemented by a clear indication that the products in question must not be used for cultivation. (10) Regulation (EC) No 1830/2003 of the European Parliament and of the Council (5) lays down labelling requirements in Article 4(6) for products containing or consisting of GMOs. Traceability requirements for products containing or consisting of GMOs are laid down in paragraphs 1 to 5 of Article 4 and those for food and feed produced from GMOs are laid down in Article 5 of that Regulation. (11) The authorisation holder should submit annual reports on the implementation and the results of the activities set out in the monitoring plan for environmental effects. Those results should be presented in accordance with Commission Decision 2009/770/EC (6). The EFSA opinion does not justify the imposition of specific conditions or restrictions for the placing on the market and/or of specific conditions or restrictions for the use and handling, including post-market monitoring requirements for the use of the food and feed, or of specific conditions for the protection of particular ecosystems/environment and/or geographical areas, as provided for in Article 6(5)(e) and Article 18(5)(e) of Regulation (EC) No 1829/2003. (12) All relevant information on the authorisation of the products should be entered in the Community register of genetically modified food and feed, as provided for in Regulation (EC) No 1829/2003. (13) This Decision is to be notified through the Biosafety Clearing-House to the Parties to the Cartagena Protocol on Biosafety to the Convention on Biological Diversity, pursuant to Article 9(1) and Article 15(2)(c) of Regulation (EC) No 1946/2003 of the European Parliament and of the Council (7). (14) The Standing Committee on Plants, Animals, Food and Feed has not delivered an opinion within the time-limit laid down by its Chairman. An implementing act was deemed to be necessary and the chair submitted the draft implementing act to the appeal committee for further deliberation. The appeal committee did not deliver an opinion, HAS ADOPTED THIS DECISION: Article 1 Genetically modified organism and unique identifier Genetically modified cotton (Gossypium hirsutum L. and Gossypium barbadense L.) GHB614xLLCotton25, as specified in point (b) of the Annex to this Decision, is assigned the unique identifier BCS-GHÃÃ2-5xACS-GHÃÃ1-3, as provided for in Regulation (EC) No 65/2004. Article 2 Authorisation The following products are authorised for the purposes of Article 4(2) and Article 16(2) of Regulation (EC) No 1829/2003 in accordance with the conditions set out in this Decision: (a) foods and food ingredients containing, consisting of, or produced from BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton; (b) feed containing, consisting of, or produced from BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton; (c) BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton in products containing it or consisting of it for any other use than (a) and (b), with the exception of cultivation. Article 3 Labelling 1. For the purposes of the labelling requirements laid down in Article 13(1) and Article 25(2) of Regulation (EC) No 1829/2003 and in Article 4(6) of Regulation (EC) No 1830/2003, the name of the organism shall be cotton. 2. The words not for cultivation shall appear on the label of and in the documents accompanying products containing or consisting of BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton with the exception of products referred to in point (a) of Article 2. Article 4 Monitoring for environmental effects 1. The authorisation holder shall ensure that the monitoring plan for environmental effects, as set out in point (h) of the Annex, is put in place and implemented. 2. The authorisation holder shall submit to the Commission annual reports on the implementation and the results of the activities set out in the monitoring plan in accordance with Decision 2009/770/EC. Article 5 Community register The information set out in the Annex to this Decision shall be entered in the Community register of genetically modified food and feed, as provided for in Article 28 of Regulation (EC) No 1829/2003. Article 6 Authorisation holder The authorisation holder shall be Bayer CropScience AG. Article 7 Validity This Decision shall apply for a period of 10 years from the date of its notification. Article 8 Addressee This Decision is addressed to Bayer CropScience AG, Alfred-Nobel-Strasse 50, D-40789 Monheim am Rhein, Germany. Done at Brussels, 24 April 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Directive 2001/18/EC of the European Parliament and of the Council of 12 March 2001 on the deliberate release into the environment of genetically modified organisms and repealing Council Directive 90/220/EEC (OJ L 106, 17.4.2001, p. 1). (3) EFSA GMO Panel (EFSA Panel on Genetically Modified Organisms), 2014. Scientific Opinion on application EFSA-GMO-NL-2010-77 for the placing on the market of herbicide-tolerant genetically modified cotton GHB614Ã LLCotton25 for food and feed uses, import and processing under Regulation (EC) No 1829/2003 from Bayer CropScience. EFSA Journal 2014;12(5):3680, 41 pp. doi:10.2903/j.efsa.2014.3680. (4) Commission Regulation (EC) No 65/2004 of 14 January 2004 establishing a system for the development and assignment of unique identifiers for genetically modified organisms (OJ L 10, 16.1.2004, p. 5). (5) Regulation (EC) No 1830/2003 of the European Parliament and of the Council of 22 September 2003 concerning the traceability and labelling of genetically modified organisms and the traceability of food and feed products produced from genetically modified organisms and amending Directive 2001/18/EC (OJ L 268, 18.10.2003, p. 24). (6) Commission Decision 2009/770/EC of 13 October 2009 establishing standard reporting formats for presenting the monitoring results of the deliberate release into the environment of genetically modified organisms, as or in products, for the purpose of placing on the market, pursuant to Directive 2001/18/EC of the European Parliament and of the Council (OJ L 275, 21.10.2009, p. 9). (7) Regulation (EC) No 1946/2003 of the European Parliament and of the Council of 15 July 2003 on transboundary movements of genetically modified organisms (OJ L 287, 5.11.2003, p. 1). ANNEX (a) Applicant and Authorisation holder: Name : Bayer CropScience AG Address : Alfred-Nobel-Strasse 50, D-40789 Monheim am Rhein  Germany (b) Designation and specification of the products: 1. foods and food ingredients containing, consisting of, or produced from BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton; 2. feed containing, consisting of, or produced from BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton; 3. BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton in products containing it or consisting of it for any other than 1 and 2, with the exception of cultivation. The genetically modified BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton, as described in the application, expresses the phosphinothricin acetyl transferase (PAT) protein which confers tolerance to glufosinate-ammonium herbicides and the modified 5-enolpyruvyl-shikimate-3-phosphate synthase (2mEPSPS) protein which confers tolerance to glyphosate herbicides. (c) Labelling: 1. For the purposes of the labelling requirements laid down in Article 13(1) and Article 25(2) of Regulation (EC) No 1829/2003, and in Article 4(6) of Regulation (EC) No 1830/2003, the name of the organism shall be cotton; 2. The words not for cultivation shall appear on the label of and in documents accompanying products containing or consisting of BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton with the exception of products referred to in point (a) of Article 2. (d) Method for detection: 1. Event specific real-time PCR based method for the quantification of BCS-GHÃÃ2-5xACS-GHÃÃ1-3 cotton; 2. Validated by the EU Reference Laboratory established under Regulation (EC) No 1829/2003 on genomic DNA extracted from cotton leaves, published at http://gmo-crl.jrc.ec.europa.eu/statusofdossiers.aspx; 3. Reference Material: AOCS 1108-A, AOCS 0306-A and AOCS 0306-E are accessible via the American Oil Chemists Society at http://www.aocs.org/tech/crm. (e) Unique identifier: BCS-GHÃÃ2-5xACS-GHÃÃ1-3 (f) Information required under Annex II to the Cartagena Protocol on Biosafety to the Convention on Biological Diversity: Biosafety Clearing-House, Record ID: see [to be completed when notified]. (g) Conditions or restrictions on the placing on the market, use or handling of the products: Not required. (h) Monitoring plan for environmental effects: Monitoring plan for environmental effects conforming with Annex VII to Directive 2001/18/EC. [Link: plan published on the internet] (i) Post- market monitoring requirements for the use of the food for human consumption: Not required. Note: Links to relevant documents may need to be modified over the time. Those modifications will be made available to the public via the updating of the Community register of genetically modified food and feed.